       Case 1:18-cr-00713-JMF Document 73 Filed 03/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
 UNITED STATES OF AMERICA

                 -v-                                                    NOTICE OF MOTION

 NKANGA NKANGA,                                                         18 Cr. 713 (JMF)

                                   Defendant.
 ------------------------------------------------------------------X

        PLEASE TAKE NOTICE, that upon the annexed declaration of Daniel S.

Parker, Esq., duly affirmed the 26th day of March, 2020, upon the annexed

memorandum of law, supporting papers and all proceedings herein, defendant Nkanga

Nkanga will move this Court on an expedited basis and on a date to be set by the Court,

for the following relief:

        A. Release forthwith on bail pending execution of sentence pursuant to 18 U.S.C.

             § 3141(b), and to be given a date to self-surrender to a Bureau of Prison

             (“BOP”) facility, one designated, no later than June 26, 2020; or

        B. Pursuant to Federal Rule of Criminal Procedure 35(a), correcting Dr.

             Nkanga’s sentence based on clear error – namely that the Court was not aware

             of, and could not be aware of, at the time of sentencing – the threat of the

             COVID-19 virus and its life-threatening effect on Dr. Nkanga; or

        C. Pursuant to Federal Rule of Criminal Procedure 33(a) and (b)(2), vacating the

             Judgment in the interests of justice and granting a new trial – and release Dr.

             Nkanga forthwith on bail pending the new trial; or

        D. Such other and further relief as this Court deems just and proper.
     Case 1:18-cr-00713-JMF Document 73 Filed 03/27/20 Page 2 of 2




Dated: March 26, 2020
       New York, New York


                                Respectfully submitted,



                                By: /s/ Daniel S. Parker
                                    Daniel S. Parker
                                    Joshua Horowitz
                                    Attorneys for Nkanga Nkanga
